         Case 3:18-cv-01127-JCS Document 93 Filed 02/17/21 Page 1 of 2




 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2   Joel D. Smith (State Bar No. 244902)
     Yeremey O. Krivoshey (State Bar No. 295032)
 3
     1990 North California Blvd., Suite 940
 4   Walnut Creek, CA 94596
     Telephone: (925) 300-4455
 5   Facsimile: (925) 407-2700
     E-Mail: ltfisher@bursor.com
 6            jsmith@bursor.com
 7            ykrivoshey@bursor.com

 8   Attorneys for Plaintiff

 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11

12
     JEREMY REVITCH, on behalf of himself and               Case No. 3:18-cv-01127-JCS
13   all others similarly situated,
                                                            STIPULATION OF VOLUNTARY
14                              Plaintiff,                  DISMISSAL WITHOUT PREJUDICE
            v.
15

16   DIRECTV, LLC,

17                              Defendant.

18

19
20

21

22

23

24

25

26

27

28

     STIPULATION RE DISMISSAL; CASE NO. 3:18-CV-01127-JCS
           Case 3:18-cv-01127-JCS Document 93 Filed 02/17/21 Page 2 of 2




 1            Plaintiff Jeremiah Revitch, and Defendant DIRECTV, LLC, by and through their respective

 2   attorneys, HEREBY STIPULATE AND AGREE that pursuant to F.R.C.P. 41(a)(1)(A)(ii), Plaintiff
 3   hereby dismisses all claims in this action against Defendant without prejudice.
 4

 5   Dated: February 16, 2021                                           Respectfully submitted,
 6                                                                      BURSOR & FISHER, P.A.
 7
                                                                        By:    /s/ Joel D. Smith
 8                                                                               Joel D. Smith

 9                                                                      L. Timothy Fisher (State Bar No. 191626)
                                                                        Joel D. Smith (State Bar No. 244902)
10   Dated: February 17, 2021                                           Yeremey O. Krivoshey (State Bar No.295032)
                                                                        1990 North California Blvd., Suite 940
                                     S DISTRICT                         Walnut Creek, CA 94596
11                                ATE           C
                                 T                                      Telephone: (925) 300-4455
                                                           O
                            S




                                                                        Email: ltfisher@bursor.com
                                                            U
                           ED




12
                                                             RT




                                                  ERED                          jsmith@bursor.com
                       UNIT




                                           O ORD
13                              IT IS S                                         ykrivoshey@bursor.com
                                                                    R NIA




14                                           seph C.
                                                       Spero            Attorneys for Plaintiff
                       NO




                                     Judge Jo
                                                                   FO
                         RT




15
                                                               LI




                                ER                                      MAYER BROWN LLP
                            H




                                                               A




                                     N                         C
16                                       D IS T IC T    OF
                                               R
                                                                        By: /s/ Kyle J. Steinmetz
17
                                                                        Kyle J. Steinmetz (pro hac vice)
18                                                                      Hans J. Germann (pro hac vice)
19                                                                      71 S. Wacker Drive
                                                                        Chicago IL, 60606
20                                                                      Telephone: (312) 701-8547
                                                                        Facsimile (312) 706-9178
21                                                                      Email: ksteinmetz@mayerbrown.com
                                                                                hgermann@mayerbrown.com
22

23                                                             ATTESTATION
24            I, Joel D. Smith, attest pursuant to N.D. Cal. Civil L.R. 5-1(i)(3), that the concurrence
25   to the filing of this document has been obtained from each of the other signatories.
26   DATED: February 16, 2021                                                  By: /s/ Joel D. Smith
27

28
     STIPULATION RE DISMISSAL; CASE NO. 3:18-CV-01127-JCS                                                            1
